Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: (1) “heating element 134” (many places in specification) should read – heating element 132 - - ; (2) “lower” (line 3, Para 74 of Pub) should read – higher - -.  
Appropriate correction is required.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: turn 124 (Para 61 of Pub).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, what does the “inlet” (line 4) exactly correspond to in the drawings?  Such is unclear either in the specification or (schematic) drawings.  
As to claim 1, what does the “vapourisation element” exactly correspond to in the drawings?  Such is unclear either in the specification or (schematic) drawings. 
As to claim 1, this claim calls for an “inlet” (line 4), ”element” (line 6) and vapourisation conduit “directly after” (line 9) the inlet.  Such is confusing, as isn’t the “element” between the “inlet” and “vapourisation conduit”, suggestive that the vapourisation conduit is not “directly after”?  Indentification of the “inlet”, “element” and “vapourisatipn conduit” is critical in that regard.  This claim is not consistent with the drawings.
 As to claim 6, what does the “inlet” (line 3) exactly correspond to in the drawings?  Such is unclear either in the specification or (schematic) drawings.  
As to claim 6, “immediately” (line 8) is not consistent with “leads into” (line 11) because the vapourisation conduit portion cannot immediately follow both the “liquid inlet” (line 9) and “orifice” (line 11) at the same time.  Note that the inlet is different from the orifice.
As to claim 6, what is the difference between a “conduit portion” (italics added, line 7) and “”exchange conduit” (italics added, line 7)?  The both look alike in the figures, yet one is a “conduit portion” and the other is a “conduit”.  As the quoted phrases are different, there must be a structural difference, but none is apparent.  
As to claim 14,” the flash vapourisation element” lacks antecedent basis.  Is the dependency correct?
As to claim 17, preamble suggests a device, but the body does not connect the adaptor and pipeline to remaining elements.  Is this claim intended to be an apparatus or a list of parts.
As to claims 18,19, “typical” is a bit vague.  Does it mean a bubble in the top of the vaporizer or the bottom or some other typical region? 
As to claims 18,19, do these claims actually include bubbles as a substantive limitation?  Does the vaporizer comprise bubbles too?

Claim(s) 1,2,3,4,5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipted by Thompson et al 2009/0151427.
As to claims 1,4,5, Thompson et al (2009/0151427) teach (Figure 10) teach a method to vaporize LNG, including: introducing LNG into an inlet of vaporizer; vaporizing at an element 206 adjacent to the inlet; directing liquid gas into a conduit portion (interior wall of conduit is the annular inner wall of “vaporizer body” directly after liquid had exited the inlet, the liquid having a fall, causing vaporized liquid to flow upwards relative to the downward flowing liquid (i.e. against the direction of liquid) in the portion, encouraging mixing of vaporized gas and any liquid.    


    PNG
    media_image1.png
    292
    705
    media_image1.png
    Greyscale


As to claim 2, there is an exchange of heat downstream of “OUTLET PORT” (even in the channel that retains “TEMPERATURE SENSOR”) in Figure 10.
As to claim 3, this path is circuitious:
	
    PNG
    media_image2.png
    242
    443
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    692
    681
    media_image3.png
    Greyscale



Claim(s) 6,7,8,9,10,11,12,13,15,16,17,18,19,20 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Thompson et al ‘427.
As to claims 6,9,13,16, Thompson teaches a vertically oriented vaporizer, including:


    PNG
    media_image4.png
    668
    786
    media_image4.png
    Greyscale


The conduit passageways are as much conduits as claimed, note being that the fluid transport conduit has an upper portion (i.e. vap tansport conduit) and lower portion (heat exch conduit).  As vapor travels downward in the vapor conduit portion, vapor it lighter the liquid and will inherent be driven upward relative to downward flowing liquid, necessarily exhibiting mixing.  
As to claim 7, note the heater 206.
As to claim 8, Para 22 teaches that the reduced diameter portions (critical orifice) induce flashi
As to claim 10, the temperature in the conduit is greater than outside (above) the inlet as the heater 206 is adjacent to the conduit.
As to claim 11, 12,
	

    PNG
    media_image5.png
    303
    515
    media_image5.png
    Greyscale

As to claim 15, note the side inlet.

    PNG
    media_image6.png
    185
    625
    media_image6.png
    Greyscale


As to claims 17,20, note the threads in the inlet, and recognize that such allows for a fluid connection to piping via threaded connection.
As to claim 18, the size of the conduit limits the size of the bubbles.  Note that there are many different widths of the conduit, including the width of the entire annular conduit.
	
Claim(s) 14,18,19 is/are rejected under 35 U.S.C. 102(a1/12) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thompson et al ‘427.
As to claim 14, Thompson employs steel (Para 68) material.  In addition, either all of the elements in issue are steel, or it would have been obvious to employ such as steel will effectively contain the fluid.
As to claims 18,19, either the bubbles in the vaporization portion are small, or it would have been obvious to bubbles are initially small before expending to the size of any conduit passage.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winningham 2006/0042313 teach (Para 42) bubbles traveling up the trays of a distillation column as liquid travels down the same column.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 8am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861